DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered. 
Response to Amendment
The amendment filed on 07/05/2022 has been entered. Claims 1-5, 7-17, and 19-20 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-5, 7-17, and 19-20 regarding the lower frequency vibration filter have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-5, 7-17, and 19-20 regarding the auto-selection module and predetermined criteria rule if a center of the target is not within the desired position have been considered but are also moot because they are directed to a reference not used in the current rejection. Applicant appears to argue against the reference, Ming-Chang Liu et al. (US 20100265357) which was used in the nonfinal rejection mailed 12/17/2021. However, as of the Final Rejection mailed on 04/05/2022, Ming-Chang Liu et al. (US 20100265357) is no longer used as prior art, and has been replaced by Shujie Liu et al. (US 20160092561). The PTO-892 form mailed on 04/05/2022 indicated Shujie Liu et al. (US 20160092561) as a newly cited reference, and the Final Rejection mailed on 04/05/2022 includes Shujie Liu et al. (US 20160092561) in its rejection headings and updated citations. Applicant is directed to the rejection presented both in the Final Rejection mailed on 04/05/2022 and again below in the 103 rejection, which addresses the limitations in question as read upon by Shujie Liu et al. (US 20160092561).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-17, 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for “the flight,” There is no mention of any of these limitations with an “a” or “an” prior to the appearance of this limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Regarding claim 9, there is insufficient antecedent basis for “the target,” “the flight,” and "the moving target.” There is no mention of any of these limitations with an “a” or “an” prior to the appearance of these limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claims 2-5, 7-8, 10-17, and 19-20 are rejected for their dependence on claims 1 and 9, because they do not contain additional language that would overcome the indefiniteness issue recited with regard to those claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al. (US 20160378109) (hereinafter Raffa) in view of Meier et al. (US 20170244937) (hereinafter Meier), further in view of Liu et al. (US 20160092561) (hereinafter Liu), further in view of Han et al. (US 20160148054) (hereinafter Han).
Regarding claim 1, Raffa teaches An aerial system, comprising: 
a body (see Raffa paragraph 44 and figure 5 regarding drone body); 
a lift mechanism coupled to the body (see Raffa paragraph 44 and figure 5 regarding drone lift mechanism);
However, Raffa does not explicitly teach optical actuation and target tracking as needed for the limitations of claim 1. 
Meier, in a similar field of endeavor, teaches an optical system controllably mounted to the body by an actuation system (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system); and 
a processing system coupled to the lift mechanism, the optical system, and the actuation system (see Meier paragraph 96 regarding processing module interfacing with mechanical, electrical, and sensory components), the processing system includes a processor configured to: 
control the flight of the aerial system to maintain the aerial system to track a moving target (see Meier paragraph 70 and figure 3A regarding vehicle trajectory adjusted in order to maintain a curve around a SOI within a radial range, where SOI is tracked); and 
control, through the actuation system, the optical system to make relative movements in relation to the body to capture pictures and/or video of the moving target (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane), 
wherein the optical system keeps the target within a desired position within a frame of the pictures and/or video (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Raffa to include the teaching of Meier by incorporating the optical actuation and flight trajectory of Meier into the UAV target imaging of Raffa. One of ordinary skill would recognize that Raffa and Meier are directly analogous in the same field of UAV target imaging.
One would be motivated to combine these teachings in order to provide methods relevant to tracking objects with a UAV (see Meier paragraph 4 and 6).
However, the combination of Raffa and Meier does not explicitly teach a video auto selection module with selection criteria as needed for the limitations of claim 1. 
Liu, in a similar field of endeavor, teaches wherein the processing system includes an auto-selection module, the auto- selection module being configured to automatically select picture(s) and/or video and/or truncated video clip(s) based on predetermined criteria (see Liu paragraph 7 regarding automatic video editing and selection where truncated video clips as summary or highlight videos may be automatically generated based on metadata analysis), and 
the predetermined criteria includes a rule that if a center of the target is not within the desired position, then the selected picture is considered as a bad candidate (see Liu paragraph 111 regarding an auto selection criteria where only scenes with faces detected in them are selected for the output summary video- in combination with Meier, the video editing of Liu may be applied to the video taken by Meier of a SOI so that there may be selection criteria for the SOI to be in a “desired position” of being within the imaging plane, exactly analogous to faces being detected within the image. Any video that fails this criteria would be deselected. It is obvious that if an SOI is in a desired position of an image, the center of the SOI is also in the desired position.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa and Meier to include the teaching of Liu by incorporating the video auto-selection process of Liu as the processing element for the video taken by Raffa and Meier. One of ordinary skill would recognize that teachings regarding automatic video editing and selection is directly applicable to video taken in a UAV environment.
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization (see Liu paragraph 3).
However, the combination of Raffa, Meier, and Liu does not explicitly teach a lower frequency vibration filter as needed for the limitations of claim 1. 
Han, in a similar field of endeavor, teaches wherein the auto-selection module includes a lower frequency vibration filter to check a 2D trajectory of the moving target for proceeding the rule (see Han paragraph 55-57 and figure 8A and 8B regarding tracking an object in a 2D frame over time in a video and smoothing the points to counteract noise from subtle shaky movements [broadly, low frequency vibrations], broadly, the smoothing to remove the effects of lower frequency vibrations is a filtering of lower frequency vibration to check the 2D trajectory of a moving target- in combination with Meier, which tracks a moving target, and Liu, which applies analysis based on the rule, the UAV may apply the smoothing to the images it tracks of the moving target of Meier).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa, Meier, and Liu to include the teaching of Han by incorporating the lower frequency vibration filter of Han to check the 2D trajectory of a moving target- in combination with Meier, which tracks a moving target, and Liu, which applies analysis based on the rule, the UAV may apply the smoothing to the images it tracks of the moving target of Meier. One of ordinary skill would recognize that teachings regarding automatic video analysis object tracking to correct for motion noise, even in a sports environment, is directly applicable to object tracking video taken in a UAV environment where motion noise is obviously a factor.
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for object tracking (see Han paragraph 1).
Regarding claim 2, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the processor is further configure to: (a) following the target from behind at a fixed distance, indefinitely or for a finite amount of time; (b) leading the target at the front while aiming at the target, keeping a fixed distance, indefinitely or for a finite amount of time; or (c) orbitting around the target at a fixed distance with a constant or varying speed, indefinitely or for a finite amount of time (see Meier paragraph 70 and figure 3A regarding vehicle trajectory adjusted in order to maintain a curve around a SOI within a radial range. Figure 3A already appears to illustrate a scenario where the vehicle orbits around the SOI at an apparently fixed distance in the process of maintaining distance within a range. However, it is also obvious that given all the teachings present in Meier regarding vehicle control, it is possible for the maximum and minimum range to target to be set close enough together so that the distance to target is ensured to be effectively fixed for all intents and purposes).  
One would be motivated to combine these teachings in order to provide methods relevant to tracking objects with a UAV (see Meier paragraph 4 and 6).
Regarding claim 3, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the processor is further configure to: (a) moving closer to or further away from the target at a specified camera aiming angle, with a constant/varying speed, for a finite amount of time; (b) moving in a certain direction, in world coordinates or in target coordinates, while the optical system is aimed the target, with a constant/varying speed, for a finite amount of time; (c) holding one or more degrees of freedom associated with the aerial system constant and controlling other degrees of freedom to track the target; or, (d) following a pre-recorded trajectory relative to the target (see Raffa paragraph 33 regarding user selected path of travel, which obviously may include a trajectory relative to an imaging target).  
Regarding claim 4, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches further including one or more position sensors, wherein the processing system is configured to integrate positioning data from the position sensors to establish a position of the aerial system (see Raffa paragraph 34 regarding sensors that establish drone position and flight path for communication).  
Regarding claim 5, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the processing system further includes an auto-detection and tracking module, the auto-detection and tracking module being configured to: detect and locate the target from a video feed received from the optical system; and, responsively establish the position and the velocity of the target relative to the aerial system (see Raffa paragraph 39 regarding detection of user position and velocity to predict path of user and initiate movement based on user movement, obviously factoring in relative position and velocity).  
Regarding claim 7, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the predetermined criteria includes over/under exposure and/or composition (see Liu paragraph 57 regarding detection of over or under exposed scenes that may be deselected/removed according to the video selecting process).  
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization (see Liu paragraph 3).
Regarding claim 8, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the processing system includes an auto-editing module, the auto-editing module being configured to edit the selected picture(s), video, and/or video clip(s) based on predetermined editing parameters (see Liu paragraph 51 regarding editing suggestions that may be used to automatically generate an output summary or highlight video).  
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization (see Liu paragraph 3).
Regarding claim 9, Raffa teaches A method for operating an aerial system, the aerial system including 
a body (see Raffa paragraph 44 and figure 5 regarding drone body), 
a lift mechanism (see Raffa paragraph 44 and figure 5 regarding drone lift mechanism), 
establishing a current position of the aerial system (see Raffa paragraph 34 regarding sensors that establish drone position and flight path for communication); 
establishing a current velocity of the target relative to the aerial system (see Raffa paragraph 39 regarding detection of user position and velocity to predict path of user and initiate movement based on user movement, obviously factoring in relative position and velocity); 
However, Raffa does not explicitly teach optical actuation and target tracking as needed for the limitations of claim 9. 
Meier, in a similar field of endeavor, teaches an optical system movably controlled by an actuation system mounted on the body (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system), 
method including the steps of: 
selecting a set of predefined control strategies (see Meier paragraph 69 regarding Drone automatically adjusting position of vehicle after determination that vehicle is outside of parameters. This is a control strategy of predefined possible vehicle movement selected by the processor.); 
controlling the flight of the aerial system to maintain the aerial system at a fixed or varying distance from the target as a function of the established current position and current velocity of the target using the lift mechanism (see Meier paragraph 70 and figure 3A regarding vehicle trajectory adjusted in order to maintain a curve around a SOI within a radial range. Figure 3A already appears to illustrate a scenario where the vehicle orbits around the SOI at an apparently fixed distance in the process of maintaining distance within a range. However, it is also obvious that given all the teachings present in Meier regarding vehicle control, it is possible for the maximum and minimum range to target to be set close enough together so that the distance to target is ensured to be effectively fixed for all intents and purposes); and 
controlling the optical system through the actuation system to make relative movements in relation to the body to capture pictures and/or video of the target (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane), 
wherein the optical system keeps the target within a desired position within a frame of the pictures and/or video (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Raffa to include the teaching of Meier by incorporating the optical actuation and flight trajectory of Meier into the UAV target imaging of Raffa. One of ordinary skill would recognize that Raffa and Meier are directly analogous in the same field of UAV target imaging.
One would be motivated to combine these teachings in order to provide methods relevant to tracking objects with a UAV (see Meier paragraph 4 and 6).
However, the combination of Raffa and Meier does not explicitly teach a video auto selection module with selection criteria as needed for the limitations of claim 9. 
Liu, in a similar field of endeavor, teaches automatically selecting picture(s) and/or video and/or truncated video clip(s) based on predetermined criteria (see Liu paragraph 7 regarding automatic video editing and selection where truncated video clips as summary or highlight videos may be automatically generated based on metadata analysis), 
wherein the predetermined criteria includes a rule that if a center of the target is not within the desired position, then the selected picture is considered as a bad candidate (see Liu paragraph 111 regarding an auto selection criteria where only scenes with faces detected in them are selected for the output summary video- in combination with Meier, the video editing of Liu may be applied to the video taken by Meier of a SOI so that there may be selection criteria for the SOI to be in a "desired position" of being within the imaging plane, exactly analogous to faces being detected within the image. Any video that fails this criteria would be deselected. It is obvious that if an SOI is in a desired position of an image, the center of the SOI is also in the desired position.).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa and Meier to include the teaching of Liu by incorporating the video auto-selection process of Liu as the processing element for the video taken by Raffa and Meier. One of ordinary skill would recognize that teachings regarding automatic video editing and selection is directly applicable to video taken in a UAV environment.
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for video editing, video navigation and video summarization (see Liu paragraph 3).
However, the combination of Raffa, Meier, and Liu does not explicitly teach a lower frequency vibration filter as needed for the limitations of claim 9. 
Han, in a similar field of endeavor, teaches checking a 2D trajectory of the moving target by a lower frequency vibration filter for proceeding the rule (see Han paragraph 55-57 and figure 8A and 8B regarding tracking an object in a 2D frame over time in a video and smoothing the points to counteract noise from subtle shaky movements [broadly, low frequency vibrations], broadly, the smoothing to remove the effects of lower frequency vibrations is a filtering of lower frequency vibration to check the 2D trajectory of a moving target- in combination with Meier, which tracks a moving target, and Liu, which applies analysis based on the rule, the UAV may apply the smoothing to the images it tracks of the moving target of Meier.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Raffa, Meier, and Liu to include the teaching of Han by incorporating the lower frequency vibration filter of Han to check the 2D trajectory of a moving target- in combination with Meier, which tracks a moving target, and Liu, which applies analysis based on the rule, the UAV may apply the smoothing to the images it tracks of the moving target of Meier. One of ordinary skill would recognize that teachings regarding automatic video analysis object tracking to correct for motion noise, even in a sports environment, is directly applicable to object tracking video taken in a UAV environment where motion noise is obviously a factor.
One would be motivated to combine these teachings in order to provide teachings relating to video analysis techniques for object tracking (see Han paragraph 1).
Dependent claims 10-11 are analogous in scope to claims 2-3, and are rejected according to the same reasoning.
Regarding claim 12, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the set of predefined control strategies are selected by the user (see Raffa paragraph 33 regarding user selected path of travel and also selection of different operational modes of drones).  
Regarding claim 13, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein the set of predefined control strategies are selected by a processor (see Meier paragraph 69 regarding Drone automatically adjusting position of vehicle after determination that vehicle is outside of parameters. This is a control strategy of predefined possible vehicle movement selected by the processor.).  
One would be motivated to combine these teachings in order to provide methods relevant to tracking objects with a UAV (see Meier paragraph 4 and 6).
Regarding claim 14, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches further including establishing a current shooting mode from a set of predefined shooting modes (see Raffa paragraph 33 regarding user selected path of travel and also selection of different operational modes of drones and paragraph 35 regarding configuration modes based on different users, which obviously defines different shooting modes based on drone movement in light of the combination of Raffa and Meier), 
wherein the optical system makes relative movement in relation to the body as a function of the established current shooting mode (see Meier paragraphs 140-142 and figures 3A and 13B regarding actuators that control optics of imaging system relative to body to maintain SOI within the imaging plane).  
One would be motivated to combine these teachings in order to provide methods relevant to tracking objects with a UAV (see Meier paragraph 4 and 6).
Regarding claim 15, the combination of Raffa, Meier, Liu, and Han teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Raffa, Meier, Liu, and Han teaches wherein set of predefined shooting modes are presented to a user and the established shooting mode is selected by the user (see Meier paragraphs 113 and 116 regarding user selection of mode of operation of UAV including video acquisition modes).  
One would be motivated to combine these teachings in order to provide methods relevant to tracking objects with a UAV (see Meier paragraph 4 and 6).
Dependent claims 16-17 and 19-20 are analogous in scope to claims 4-5 and 7-8, and are rejected according to the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483